DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
2.	Claims 1-8, 10-14 are pending, with claims 15-23 withdrawn. Claims 9 and 24-28 are cancelled. Claims 1-8 and 10-14 are addressed herein.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/22 has been entered.
4.	Examiner notes that no claim amendments were submitted in the response filed on 08/15/22. 

Expired Suspension
5. 	Pursuant to Applicant's request filed with the RCE, action by the Office was suspended on this application under 37 CFR 1.103(a) for a period of 3 months. This time period has expired.

Response to Arguments
6.	Applicant's arguments filed 08/15/22 have been fully considered but they are not persuasive.
7.	The arguments are substantially the same as those presented on 05/13/16 and are therefore addressed in the office action of 05/25/16. 
 
Specification
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	The specification is objected to under 35 U.S.C. §112, first paragraph, as failing to provide an enabling disclosure. The specification fails to provide an adequate written description of the invention and fails to adequately describe how to make and/or use the invention as required by 35 U.S.C. §112, first paragraph.
10.	Applicant states in paragraph [0019] “the present disclosure relates generally to a power generation system, which unlocks the energy of particles by driving them at a high rate of speed into a magnetic field.” Yet, Applicant provides no evidence in the disclosure of any measurable energy production through this process via the claimed device and method. 
11.	Furthermore, Applicant states in paragraph 9 of the reply filed July 15, 2014 “[t]he device, in its ability to destroy protons, represents such an important inventive step over prior art that it might require a new subclass, in that all current subclasses refer to fusion, fission, matter-antimatter annihilation, or nuclear transmutation.” Therefore, one of ordinary skill in the art at the time of the invention would have expected that the disclosure corresponding to a device stemming from "such an important inventive step" would be much longer than five pages and include more detailed drawings than the three provided in the instant disclosure. One of ordinary skill in the art at the time of the invention would have been skeptical that such a short and simple disclosure would be sufficient to reduce to practice such a novel invention that there exists no body of prior art on which to build.
12.	One of ordinary skill in the art at the time of the invention would expect that such a purportedly extraordinary and novel invention would be bolstered by a body of scientific evidence extolling the discovery. Yet, Examiner can find no publications, reputable or otherwise, to suggest that an invention such as the one claimed has any recognized scientific or theoretical basis. The closest scientific research suggests that spontaneous proton decay is at best an unproven theory. See the articles "Searches for Proton Decay" and "The problem of Proton Decay" attached to a previous action. 
13.	In fact, Applicant admits this invention “has never, ever been tried.” (Arguments, 02/27/15, p. 17, para. 23).  
14.	Applicant’s disclosure amounts to assumption and speculation based on theoretical concepts. Applicant presents no evidence to suggest that the disclosure represents an operative system that can convert matter into energy. Therefore, Applicant has not shown progress beyond the point of an unproven theory or concept that still requires an undue amount of experimentation to enable the artisan to make and use the inventive system for its indicated purpose. This view is also considered supported by the failure to set forth a full example of the specific parameters of an operative embodiment. One cannot rely on the skill in the art for the selection of the proper quantitative values to present an operative system, because those in the art do not know what would be these values. See Bank v. Rauland Corp., 64 U.S.P.Q. 93 and In re Corneil et al., 145 U.S.P.Q. 697.
15.	Examiner has set forth a reasonable and sufficient basis for challenging the adequacy of the disclosure. The statute requires the applicant itself to inform, not to direct others to find out for themselves. See In re Gardner et. al., 166 U.S.P.Q. 138 and In re Scarborough, 182 U.S.P.Q. 298. The disclosure must enable a person skilled in the art to practice the invention without having to design structure not shown to be readily available in the art; In re Hirsch, 131 U.S.P.Q. 198.
16.	The claimed device and method are akin to a “cold fusion” system in that it purports to produce energy via a nuclear reaction that is undocumented by the scientific community. Rejection of "cold fusion” claims on the grounds of lack of enablement (35 U.S.C. §112) and operability/utility (35 U.S.C. §101) have been upheld by the Board and affirmed by the Court See In re Dash, No. 04-1145, 2004 WL 2829039 (Fed. Cir. Dec. 10, 2004) and In re Swartz, 232 F.3d 862, 56 USPQ2d 1703, (Fed. Cir. 2000). The Court construed the Dash claims to require the production of excess heat energy and to be directed to a method of achieving "cold fusion". The Court stated, "[g]iven the scientific community's considerable doubt regarding the utility of "cold fusion" processes, we hold that the examiner established a prima facie case of lack of utility and enablement." In Swartz, the Board held that the applicant had “produced no persuasive objective evidence, in our view, that overcomes the examiner's position."  The Court affirmed the Board’s decision that the “claimed process had not been established and that [the] application did not satisfy the enablement requirement.” 
17.	The examiner has the initial burden of challenging an asserted utility. Only after the examiner has provided evidence showing that one of ordinary skill in the art would reasonably doubt the asserted utility does the burden shift to the applicant to provide rebuttal evidence sufficient to convince one of ordinary skill in the art of the invention’s asserted utility. In re Swartz, 232 F.3d 862, 56 USPQ2d 1703, (Fed. Cir. 2000)

Claim Rejections - 35 USC § 112
18.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

19.	Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant has not provided any evidence to suggest that the claimed device is capable of producing energy. Furthermore, the disclosure cannot possibly enable one or ordinary skill in the art to make and use the claimed invention. Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The nature of the invention, the state of the prior art, the level of predictability of the art, and the skill level of one in the art suggests that the instant disclosure would have to provide more detail to enable one skilled in the art to make the claimed invention. Applicant states “in paragraph 9 of the reply filed July 15, 2014 “[t]he device, in its ability to destroy protons, represents such an important inventive step over prior art that it might require a new subclass, in that all current subclasses refer to fusion, fission, matter-antimatter annihilation, or nuclear transmutation.” Given such a purportedly extraordinary invention with which one of ordinary skill in the art would be unfamiliar, one of ordinary skill in the art at the time of the invention would need to be provided with extremely detailed drawings, theoretical calculations, numerical values, dimensions, experimental parameters, and experimental results to reproduce the claimed invention. The disclosure provides none of this. 
The amount of direction provided by the inventor—general diagrams and a disclosure with no concrete numerical parameters—would not have enabled one of ordinary skill in the art at the time of the invention to make the claimed invention. 
The absence of working examples indicates one of ordinary skill in the art would not have been enabled to make the claimed invention. 
Based on the content of the disclosure—the lack of crucial numerical and experimental parameters for the device that would enable one of ordinary skill in the art to reproducibly obtain energy for the claimed device—one of ordinary skill in the art would have had to conduct undue experimentation to make the claimed invention. Such experimentation would have involved—at a minimum—extensive theoretical calculation, years of design work to reduce any solid theory to a device, still more years of experimentation to determine the precise numerical, experimental parameters that enable the invention to produce energy, and still further years for optimizing the design of the device to achieve maximal energy output.

20.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

21.	Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
22.	The claims are vague, indefinite, and incomplete for lack of support for the intended use—energy production--discussed above. Thus, the metes and bounds of the claims cannot be determined. 
23.	The term "a rate of speed directly proportional to desired energy output" in claim 1 is a relative term which renders the claim indefinite.  The terms "a rate of speed" and "desired energy output" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
24.	Claims 1, 2, 3, 4, 5, 7, 8, 10, 11, 13, 14 recite both a device and the method steps of using such a device, e.g. “spinning circumferentially around” in claim 1, or "driving particles into a magnetic field" in claim 24. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). See MPEP §2173.05(p).
25.	Claims 1, 5, 10, 11, 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationships between the following structural elements and all other structural elements recited in the claims:
the switch of claim 5;
 the encasement of claims 11;
the timing control system of claim 13;
the electrolytic cell of claim 14; and 
26.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.


Claim Rejections - 35 USC § 101
27.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

28.	Claims 1-8 and 10-14 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The reasons the inventions as disclosed are inoperative are the same as the reasons set forth above. There is no reputable evidence of record to indicate the invention has been reduced to the point of providing in current available form, an operative “power generation device.” This invention is not considered as meeting the requirements of 35 U.S.C. 101 as being “useful.” 
29.	The applicant at best has set forth what may be considered a concept or an object of scientific research. However, it has been held that such does not present a utility within the meaning of 35 U.S.C. 101. See Brenner v. Manson, 148 U.S.P.Q. 689.
30.	Additionally, when the utility of the claimed invention is based upon allegations that border on the incredible or allegations that would not be readily accepted by a substantial portion of the scientific community, sufficient substantiating evidence of operability must be submitted by applicant. Note In re Houghton, 167 U.S.P.Q. 687 (CCPA 1970); In re Ferens, 163 U.S.P.Q. 609 (CCPA 1969); Puharich v. Brenner, 162 U.S.P.Q. 136 (CA DC 1969); In re Pottier, 152 U.S.P.Q. 407 (CCPA 1967); In re Ruskin, 148 U.S. P.Q. 221 (CCPA 1966); In re Citron, 139 U.S.P.Q. 516 (CCPA 1963); and In re Novak, 134 U.S.P.Q. 335 (CCPA 1962).
31.	Claims 1-8 and 10-14 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.


Claim Rejections - 35 USC § 102 and 103
32.	Due to the numerous clarity issues with the claims and the great deal of speculation required by the examiner when interpreting the claims, no art rejections are being presented in this action.  See MPEP 2173.06(II). As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. §103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Conclusion
33.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
34.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
36.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
37.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
38.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619